Title: To James Madison from James Russel, 31 July 1812 (Abstract)
From: Russel, James
To: Madison, James


31 July 1812, Washington, North Carolina. Had arranged for the arrival of his family from Great Britain in November; however, “by the circumstances attending on a state of war between these countries, this cannot take place.” Has “determined to return to them by the first suitable opportunity.” Requests JM’s “permission, and the protection of the United States to cover a small vessel belonging to this port to be cleared out from hence to Bermuda, New Providence, or Jamaica; or to a british port on this continent.”
